PER CURIAM.
The petition for writ of mandamus is granted. Within a reasonable time, not to exceed 20 days from issuance of mandate in this cause, the circuit court shall comply with the dictates of Section 78.065, Florida Statutes, by either directing the clerk to issue a writ of replevin pursuant to Section 78.065(1), or by issuing an order to show cause complying with the requirements of Section 78.065(2). Because we are confident that the circuit court will comply, we withhold issuance of the formal writ.
BENTON, C.J., THOMAS and SWANSON, JJ., concur.